 In the Matter of WRAIGHT'S,INC., EMPLOYERandELLEN M. LAWTONAND DOROTHY IRENE GRATER,EMPLOYEES,PETITIONERSandRETAILCLERKS UNION, LOCAL No.1439,AFFILIATED WITH RETAIL CLERKSINTERNATIONAL ASSOCIATION, AFL, UNIONCase No. 19-RD-16.-Decided January 7, 19/9DECISIONANDDIRECTION OF ELECTIONUpon a decertification petition duly filed, a hearing was held beforea hearing officer of the National Labor Relations Board. The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioners, employees of the Employer, assert that the Unionis no longer the representative of the Employer's employees as definedin Section 9 (a) of the Act.The Union was recognized by the Employer as exclusive bargainingrepresentative of its employees in a collective bargaining agreementsigned on December 8, 1947.When this contract was terminated byappropriate notice, the Employer entered into negotiations with theUnion for a new contract.The Employer currently continues torecognize the Union as bargaining representative of its employees.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees constitute an appropriate unit for pur-poses of collective bargaining, within the meaning of Section 9 (b)of the Act :'Chairman Herzog and Members Houston and Reynolds.81 N. L. R. B., No. 10.65 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll employees at the Employer's Spokane, Washington, store, in-cluding maintenance employees and floorwalkers,) but excluding man-agers, lunchroom and kitchen employees, buyers, guards,' and allsupervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Nineteenth Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Retail Clerks Union, Local No. 1439, affiliated with RetailClerks International Association, AFL.2The record discloses that the Employer's floorwalkers spend approximately half theirtime in selling,and have no authority to hire,discharge,or make effective recommenda-tions concerning personnel action as to other employeesTheir only exercise of authorityconsists in arranging for the replacement of a sales clerk who Is required to be temporarilyabsent front her station.We find thatthe floorwalkers are not supervisors within themeaning of the Act, and shall include them in the unit.Matter of J. M. High Company,78 N L R B 876,Matter of Denier Dry Goods Company,74 N. L R B. 1167;MatterofLoinsPtzttz DryGoodsCompany,71 N I. R B. 579.At thetime of the filing of the petition herein,Ellen Lan ton,one of the Petitioners.temporarily occupied the position of one of the floorwalkers who was on vacation.Al-though it is our practice not to entertain a decertification petition filed by a supervisor,we need not,in view of our determination as to the floorwalkers,determine whether thispetitioner is a floorwalkerCf.Matter of Clyde J. Merris,77 N. L. R. B. 1375.We findthat,in any event,she is not a supervisor within the meaning ofthe Act.2The parties agreed at the hearing to exclude janitors from the unit.The record con-tains no sufficient basis for such exclusion, other than a suggestion that the janitorsmay perform some duties as watchmen or guards.If, in fact, the janitors spend 50 percentor more of their time as watchmen,they shall be deemed to be excluded as guards withinthe meaning of the Act.Matter of C. V Hill and Co , Inc,76 N. L. R. B. 158 ;Matterof Radio Corporation of America,76 N. L.R. B 826. Otherwise,they shall be includedas maintenance employees u ithin the unit